PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/370,679
Filing Date: 29 Mar 2019
Appellant(s): ROCA MARTINEZ et al.



__________________
Nathan S. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 3, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The terminal disclaimer submitted after final has overcome the nonstatutory double patenting rejection set forth in the final rejection. This rejection has been withdrawn.

(2) Response to Argument
Appellant first contends that Agerup does not address any specifics of the recited method. This is not found to be persuasive. The reference teaches chin augmentation by injection of hyaluronic acid into several small aliquots in the area. The reference may not teach all the claim limitations as is clearly stated in the rejection, but the reference does teach some specifics.
Appellant further objects to the use of disclosures describing cosmetic or reconstructive procedures that target one or more of the anatomic regions recited in the claims. Appellant contends that because these references employ different materials having different properties, this highlights the differences between what they disclose and the instant claims. This is not found to be persuasive. It is noted that Agerup states that the disclosed invention “relates to the fields of esthetics and plastic surgery, including cosmetic and reconstructive surgery.” Therefore, information regarding facial cosmetic and reconstructive using other materials and procedures 
Appellant contends that the references do not suggest that a series of injections can treat retrusion or increase a G-Sn-Pog angle. This is not found to be persuasive. Agerup clearly teaches multiple HA injections in various sites in the chin area to augment the soft tissue and make it more pronounced. In augmenting the soft tissue of the chin, this angle would be expected to increase. See Figures 2 and 7 of Tollefson. Furthermore, Romo teaches that aging can result in retrusion of the chin, which is treated with chin augmentation, the procedure taught by Agerup.
Appellant further argues that the references do not teach a combination of injections at the recited chin landmarks. Appellant acknowledges that Romo addresses the PJS and mentum areas but contends that Romo requires that implants be PTFE or silicone, so that “use of PTFE mandibular surgical implants does not provide and guidance or insight into how, where, or in what combination or locations to inject HA-based dermal fillers.” This is not found to be persuasive. Although not drawn to the injection of HA-based filler, the reference is relevant regarding areas in need of increased volume in carrying out a chin augmentation. This guides the practitioner regarding the location for injections of HA-based filler for chin augmentation, as taught by Agerup.
Regarding Muhn, Appellant objects because the reference teaches “volume is necessary over the entire chin zone including the PJS.” Appellant then argues that this teaching is in contrast to the instant method that requires an injection into the pogonion, an injection into the mentum, an injection into a left PJS, an injection into a right PJS and an injection into the sublabial crease. This is not found to be persuasive. It is not clear how making several injections 
Further regarding anatomical locations, the examiner does not agree that Romo and Muhn are the only references discuss anatomic locations. As was noted in the rejection, Tollefson depicts “after” profiles showing increased volume at the pogonion, mentum and sublabial crease.
Appellant objects to Tollefson because this reference teaches a calibration technique for photographs in aiding a treatment plan for rhinoplasty and chin correction and does nothing to suggest that injections of HA-based filler as recited in the claims would have an effect on chin protrusion. This is not found to be persuasive. In carrying out chin augmentation, as described by Agerup, one of ordinary skill would look to guidance in Tollefson as to an appropriate G-Sn-Pog angle. Regardless of the method of augmentation, via surgical implant or injection, the desired result is an esthetically pleasing outcome. Tollefson provides guidance for carrying out such treatment. This reference further provides information regarding areas for desired increase in volume, as discussed above.
Appellant notes that the other references used to teach limitations in the dependent claims and concludes that none of these references teach the particular injection protocol or that such injections increase chin protrusion. The examiner agrees, but these limitations are taught by the combination of Agerup, Tollefson, Muhn, and Romo.
Appellant further argues that there is no motivation to combine the references and no motivation to augment the chin at the recited sites “since none of the cited references teach or suggest any one of the sites would affect chin protrusion.” Appellant goes on to argue that Agerup provides no guidance as to which sites on the face should be augmented to increase chin 
Appellant again objects to Tollefson because the reference does not teach that the injection of HA-based filler would affect chin protrusion. This is not found to be persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tollefson provides guidance regarding a desirable G-Sn-Pog angle and areas requiring increased volume in order to achieve this. This is guidance useful to one undertaking a chin augmentation procedure.
Appellant contends that the cited references teach a mix of surgical and non-surgical methods to volumize certain regions of the face. Appellant argues that given that the techniques involved with a surgical and non-surgical approach are different, one of ordinary skill would have no reason to combine them. This is not found to be persuasive. In spite of differences in materials and techniques, the goals to be achieved regarding the post-procedure outward appearance are essentially the same. Agerup and Muhn teach the injection of a HA-based dermal filler for chin augmentation. Tollefson and Romo provide guidance for particular areas where increased volume is desirable. In considering chin augmentation as taught by Agerup, the guidance provided by Tollefson and Romo would have logically commended itself to one of ordinary skill. 
Appellant argues that prior to the instant disclosure, the impact on the G-Sn-Pog angle achieved by injecting a HA-based dermal filler to the recited areas would be entirely 
Applicant further states that none of the mentum, R/L PJS, and sublabial crease form the landmarks used to calculate the G-Sn-Pog angle, so it would be unpredictable that injections in these areas would have an impact on chin protrusion. This is not found to be persuasive. As discussed in the art of record, in addition to providing a G-Sn-Pog angle within the desirable range, it is further desirable in chin augmentation to provide more soft tissue volume to the mentum, R/L PJS, and sublabial crease.
Appellant further argues that the examiner relies on impermissible hindsight and “has pieced together disparate disclosures from eight references.” This is not found to be persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant concludes by noting that the MPEP sets forth that rebuttal evidence may include evidence that the “claimed invention yield unexpectedly improved properties not present in the art.” It appears that what Appellant considers improved properties is the fact that the HA-based dermal fillers are temporary and do not require painful surgery. This is not found to be persuasive. Both Agerup and Muhn expressly teach the injection of a HA-based dermal filler to augment/restore volume in the soft tissue of the chin. 

 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LEIGH C MAIER/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        
Conferees:
/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623            
                                                                                                                                                                                            /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.